Case 2:21-cv-00778-TAD-KK Document 73-3 Filed 04/27/21 Page 1 of 1 PageID #: 486




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

  THE STATE OF LOUISIANA, By and
  through its Attorney General, JEFF
  LANDRY, et al.,
                                Plaintiffs,        Civ. No.:     2:21-cv-00778-TAD-KK
                 v.
                                                   Judge:        Terry A. Doughty
  JOSEPH R. BIDEN, JR., in his official
  capacity as President of the United States, et   Mag. Judge: Kathleen Kay
  al.,

                                 Defendants,

  and

  HEALTHY GULF, et al.,

                         Intervenor-Defendants.


                                      [PROPOSED] ORDER

          Upon consideration of the Motion to Intervene by Healthy Gulf, Center for Biological

 Diversity, Cook Inletkeeper, Defenders of Wildlife, Friends of the Earth, Natural Resources

 Defense Council, Oceana, Sierra Club, and The Wilderness Society, it is hereby ORDERED that

 the motion is GRANTED. The Proposed Answer in Intervention, which accompanied the

 motion to intervene, shall be deemed to have been filed and served by ECF on the date of this

 Order.


 Dated: ________________________

                                               ____________________________
                                               KATHLEEN KAY
                                               UNITED STATES MAGISTRATE JUDGE
